Citation Nr: 1302599	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-30 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to an increased rating for residuals of hemorrhoidectomy with decreased rectal sphincter tone, in excess of 10 percent prior to April 24, 2009, and in excess of 30 percent as of from April 24, 2009, to June 13, 2012.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).  This case was remanded by the Board in June 2012 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence of record shows that prior to April 24, 2009, the Veteran's residuals of a hemorrhoidectomy, were consistently manifested by rectal pain, constipation, external hemorrhoids, and occasional bleeding.

2.  The medical evidence of record shows that from April 24, 2009, to June 13, 2012, the Veteran's residuals of a hemorrhoidectomy, were consistently manifested by rectal pain, constipation, external hemorrhoids, internal hemorrhoids, occasional bleeding, slight fecal incontinence, and reduced sphincter tone.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a hemorrhoidectomy with decreased rectal sphincter tone, prior to April 24, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7332, 7336 (2012).

2.  The criteria for a rating in excess of 30 percent for residuals of a hemorrhoidectomy with decreased rectal sphincter tone from April 24, 2009, to June 13, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7332, 7336 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2007 and June 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  The Board may only consider the specific factors enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for hemorrhoidectomy, post-operative, was granted by an August 1962 rating decision and a noncompensable rating was assigned under 38 C.F.R. § 4.114, Diagnostic Code 7336, effective August 17, 1962.  Subsequently, a September 2004 rating decision assigned a 10 percent rating for hemorrhoidectomy, post-operative, under 38 C.F.R. § 4.114, Diagnostic Code 7336-7332, effective June 28, 2004.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2012).  The hyphenated diagnostic code in this case indicates that external or internal hemorrhoids, under Diagnostic Code 7336, was the service-connected disorder, and impairment of sphincter control of the rectum and anus, under Diagnostic Code 7332, was a residual condition.  An August 2010 rating decision then recharacterized the disability as residuals of a hemorrhoidectomy with decreased rectal sphincter tone, and assigned a 30 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7336-7332, effective April 24, 2009.  Then, a July 2012 rating decision assigned a 100 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7336-7332, effective June 14, 2012.

Initially, the Board notes that the Veteran has diagnoses of multiple gastrointestinal and colon disorders, including diverticulosis, polyps, and tubular adenoma.  However, service connection for those disorders was specifically denied in an August 2010 rating decision.  The Veteran did not file a notice of disagreement after the August 2010 rating decision.  Therefore, the August 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  Therefore, the Board does not have jurisdiction to consider the Veteran's other gastrointestinal and colonic symptomatology in conjunction with this appeal, and the discussion below will be focused only on the symptoms resulting from the Veteran's hemorrhoids and hemorrhoidectomy.  38 C.F.R. § 20.200 (2012).

In a February 2007 VA outpatient medical report, the Veteran complained of burning in his rectum if he had stools that were even the least bit hard.  On rectal examination, the Veteran had normal sphincter tone.  Following endoscopy, the relevant impression was small external hemorrhoids.

In a June 2007 VA rectum and anus examination, the Veteran complained of pain and a burning sensation in the rectal area.  He reported that he experienced chronic constipation with occasional liquid fecal leakage.  The Veteran reported observing blood in his constipated stools on occasion, but denied any frank bleeding and reported that he did not use a pad.  He denied being incapacitated at any time from his hemorrhoids.  On physical examination, there was no pad or evidence of fecal leakage present.  There were three hemorrhoid tags present, but no obvious signs of bleeding, thrombosis, inflammation, or fissures.  The Veteran's rectal tone was normal and there were no internal hemorrhoids palpated.  The impression was external hemorrhoid tags.

In a July 2007 VA outpatient medical report, the Veteran complained of persistent constipation and lack of a bowel movement for multiple days.  After physical examination, the assessment was chronic constipation.

In an October 2007 VA outpatient medical report, the Veteran complained of chronic constipation.  The Veteran denied experiencing diarrhea.

In a November 2007 VA outpatient medical report, the Veteran complained of chronic constipation.

In a January 2008 VA outpatient medical report, the Veteran complained of constipation.  He denied experiencing diarrhea.  After physical examination, the impression was chronic constipation.

In a March 2008 VA outpatient medical report, the Veteran complained of chronic constipation, chronic painful defecation, and rectal pain.  After physical examination, the relevant assessment was chronic constipation with acute event.

In an April 2008 VA outpatient medical report, the Veteran complained of bowel problems including worsening constipation.

In an August 2008 VA outpatient medical report, the Veteran complained of constipation.  On observation, the Veteran was negative for rectal bleeding and the rectal area was nontender.  The assessment was constipation.

An August 2008 colonoscopy report stated that the Veteran had a normal rectal examination.

In a January 2009 private medical report, the Veteran complained of constipation.  On examination, the Veteran had normal rectal tone with no stricture and no pain.  The diagnosis was constipation, no disability.

In an April 2009 VA rectum and anus examination report, the Veteran complained of difficulty with hemorrhoids, including prolapsing hemorrhoids following each bowel movement which frequently required digital reduction.  He also reported a chronic burning sensation in his rectum, but did not report further rectal bleeding.  The Veteran reported that he had loose bowel movements at times as a result of laxatives, which occasionally resulted in slight fecal incontinence.  He reported that he wore protective underwear.  On physical examination, the Veteran had three external hemorrhoidal tags which measured approximately one-quarter of an inch in diameter.  There was no tenderness, erythema, evidence of thrombosis, or anal fissures noted.  The Veteran's hemorrhoidal tags were easily reducible, his anal sphincter tone was normal, and his prostate gland was nonpalpable.  The remaining digital rectal examination was unremarkable.  The diagnosis was hemorrhoids.  The Veteran was able to engage in activities of daily living without restriction and the examiner was unable to define any disabilities related to the Veteran's hemorrhoids that would interfere with employment.

In an October 2009 VA outpatient medical report, the Veteran complained of constipation.  He reported that he had not had a real bowel movement in approximately two weeks.  Following physical examination, the impression was constipation.

In a November 2009 VA rectum and anus examination report, the Veteran complained of burning pain in the rectum, pain on defecation, and fecal incontinence with stress, coughing, or routine activities.  He reported that he wore adult diapers and took stool softeners, but denied rectal prolapse.  The Veteran reported that he experienced occasional blood in his stool and on tissue paper, but stated that it was infrequent and inconsistent.  He denied ever noting blood in the water, and stated that the bleeding was transitory and did not recur for days or weeks.  The Veteran denied a history of anal fissures or perirectal skin rash, but reported externalization of hemorrhoids during bowel movements which required manual internalization.  He reported that the condition did not adversely affect his activities of daily living or ability to perform occupational activities.  On physical examination, there were some external hemorrhoidal tags that were non-inflamed and nontender, and no evidence of proctitis.  On digital examination, internal hemorrhoids were palpable and rectal sphincter tone was three out of five.  There was an extruded stool perirectally, but no evidence of blood externally or on digital examination.  There was no evidence of stricture.  The impression was internal hemorrhoids and decreased rectal sphincter tone secondary to previous hemorrhoidal surgery.

In a November 2009 statement, the Veteran complained of constipation and occasional blood in his feces.

In a December 2009 VA outpatient medical report, the Veteran complained of a loose stool.  On physical examination, fecal occult blood test was negative and there were no external hemorrhoids, however there was loose stool.

A June 2010 VA outpatient medical report stated that, on physical examination, the Veteran's rectal tone seemed "fine" with a very soft stool very high in the rectum and no impaction.  The impression was constipation.

In a July 2010 VA outpatient medical report, the Veteran denied experiencing diarrhea or constipation.

Diagnostic Code 7336 provides that assignment of a 10 percent rating is warranted for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2012).

A 10 percent rating is warranted for impairment of sphincter control of the rectum and anus with constant slight, or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of pad.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2012).

The medical evidence of record shows that, for the period prior to April 24, 2009, the Veteran's residuals of a hemorrhoidectomy, were consistently manifested by rectal pain, constipation, external hemorrhoids, and occasional bleeding.  There is no medical evidence of record that the Veteran's bleeding was persistent, nor is there any evidence that the Veteran has ever experienced anemia or fissures.  Therefore, for the period prior to April 24, 2009, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 7336.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2012).  

For the period prior to April 24, 2009, the Board has also considered rating the Veteran's hemorrhoidectomy symptoms under Diagnostic Code 7332.  The medical evidence of record shows that the Veteran experienced some impairment of sphincter control prior to April 24, 2009.  However, the only medical evidence of impairment of sphincter control prior to April 24, 2009, is the June 2007 VA rectum and anus examination report.  In that report, the Veteran reported having occasional liquid fecal leakage.  Occasional moderate leakage is specifically contemplated by a 10 percent rating under diagnostic code 7332.  There is no evidence of record dated prior to April 24, 2009 that the Veteran experienced any completely involuntary bowel movements.  Therefore, the Board finds that a rating in excess of 10 percent was not warranted under Diagnostic Code 7332 prior to April 24, 2009.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2012).

The medical evidence of record shows that from April 24, 2009, to June 13, 2012, the Veteran's residuals of a hemorrhoidectomy, were consistently manifested by rectal pain, constipation, external hemorrhoids, internal hemorrhoids, occasional bleeding, slight fecal incontinence, and reduced sphincter tone.  A 20 percent rating is the maximum available Diagnostic Code 7336.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2012).  Accordingly, the Board finds that a rating in excess of 30 percent is not warranted under that diagnostic code from April 24, 2009, to June 13, 2012.  

The medical evidence of record shows that the Veteran experienced some impairment of sphincter control code from April 24, 2009, to June 13, 2012.  However, the impairment of sphincter control was not demonstrated to involve extensive leakage and fairly frequent involuntary bowel movements.  The April 2009 VA rectum and anus examination report specifically stated that the Veteran's fecal incontinence was slight in nature and occurred only occasionally.  While the November 2009 VA rectum and anus examination report stated that the Veteran's incontinence occurred with stress, coughing, or routine activities, that report does not show that there was extensive leakage or fairly frequent involuntary bowel movements.  In addition, the June 2010 VA outpatient medical report stated that, on physical examination, the Veteran's rectal tone seemed "fine."  Accordingly, the Board finds that the evidence of record demonstrates that the Veteran's residuals of a hemorrhoidectomy, were analogous to the symptoms contemplated by a 30 percent rating under Diagnostic Code 7332, for the period from April 24, 2009, to June 13, 2012.  The preponderance of the evidence is against the assignment of a higher rating under Diagnostic Code 7332.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2012).

The Board has also considered whether separate ratings should be assigned for the Veteran's independent hemorrhoid and sphincter control symptoms for all periods on appeal.  However, the medical evidence of record does not show that, at any point during the period on appeal, the Veteran has ever had hemorrhoids that are large or thrombotic, irreducible, or with excessive redundant tissue.  Accordingly, the Board finds that a separate compensable rating is not warranted under Diagnostic Code 7336 at any point during the period on appeal.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2012).

As for other provisions under the Schedule, the Veteran's residuals of a hemorrhoidectomy have never resulted in stricture of the rectum or anus or prolapse of the rectum.  38 C.F.R. § 4.114, Diagnostic Codes 7333, 7334 (2012).  Accordingly increased or separate ratings are not warranted under those diagnostic codes.

The claims have also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's residuals of a hemorrhoidectomy, the evidence shows no distinct periods of time during which his symptoms have varied to such an extent that a rating in excess of 10 percent, for the period prior to April 24, 2009, or 30 percent, for the period from April 24, 2009, to June 13, 2012, would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for residuals of a hemorrhoidectomy, inadequate.  The Veteran's residuals of a hemorrhoidectomy, were rated under 38 C.F.R. § 4.114, Diagnostic Codes 7332 and 7336, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's residuals of a hemorrhoidectomy, were manifested by the symptoms described above.  When comparing those disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings assigned for his residuals of a hemorrhoidectomy.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of hemorrhoid and rectal disorders, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for the current assigned ratings for the Veteran's residuals of a hemorrhoidectomy, reasonably describe the Veteran's disability level and symptomatology.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization.  Therefore, the currently assigned schedular ratings are adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.114, Diagnostic Codes 7332, 7336 (2012).

The Board finds that the preponderance of the evidence is against the claims for increased ratings for residuals of a hemorrhoidectomy with decreased rectal sphincter tone.  Therefore, the claims are denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).


ORDER

A rating in excess of 10 percent for residuals of a hemorrhoidectomy with decreased rectal sphincter tone, prior to April 24, 2009, is denied.

A rating in excess of 30 percent for residuals of a hemorrhoidectomy with decreased rectal sphincter tone, from April 24, 2009, to June 13, 2012, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


